Citation Nr: 1522854	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  10-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, granting service connection for PTSD and assigning an evaluation of 30 percent, effective as of December 19, 2007.  This claim was previously remanded by the Board in July 2011.  

In February 2011, the Veteran testified before the undersigned at a video conference hearing.  A written transcript of this hearing has been prepared and associated with the evidence of record.  


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's PTSD has been manifested by symptomatology such as depressed mood and sleep impairment, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; it has not been manifested by symptomatology of such severity as to result in occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for establishing entitlement to an evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records, and in February 2009, July 2012 and May 2014 he was afforded formal VA examinations. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in February 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, the Board finds there has been substantial compliance with its July 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional VA treatment records and scheduled the Veteran for a new VA examination to determine the current level of severity of his PTSD.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Analysis

The Veteran contends that he is entitled to an initial evaluation in excess of 30 percent for his service-connected PTSD.  For historical purposes, the Veteran was originally granted service connection for PTSD in a March 2009 rating decision.  A 30 percent evaluation was assigned under Diagnostic Code 9411, effective as of December 19, 2007.  Additional treatment records were received and a statement of the case was issued in March 2010 continuing the 30 percent evaluation.  A timely appeal to the Board (VA Form 9) was received in April 2010.  

According to a November 2007 VA treatment note, the Veteran was suffering from major depression.  The Veteran reported that he had been increasingly isolative and withdrawn from interests.  His energy and concentration were noted to be poor.  He denied thoughts of suicide or self-harm, but did sometimes wonder why he was here.  His mood was deemed to be "mild mannered" and his affect was sad and restricted.  Thought processes were logical and goal-directed and there were no psychotic or manic symptoms.  There were also no auditory or visual hallucinations.  A GAF score of 45 was assigned.  

The Veteran was again seen for psychiatric treatment in April 2008.  The Veteran reported that he was doing "a little better."  He slept around 6 to 7 hours per night and his mood was "pretty good."  He still felt irritable but he felt that his medication was helping with this.  The Veteran was noted to be suffering from major depression and some PTSD symptoms.  He was not felt to be an acute risk of harm to himself or others.  A GAF score of 48 was assigned at this time.  Upon treatment in July 2008, he was noted to be isolative because he did not trust people and did not feel that he connected well with people.  He also endorsed hypervigilance and insomnia, and described significant irritability and an easy loss of his temper.  He was diagnosed with major depressive disorder and PTSD and a GAF score of 45 was assigned at this time.  

The Veteran was subsequently afforded a VA examination in February 2009.  It was noted that the Veteran had been married twice and that he had 4 children.  Examination revealed some sadness and it was noted that the Veteran rarely smiled.  His speech was logical and coherent and within normal limits with respect to rate and rhythm.  His mood was mildly sad and affect was appropriate to mood.  The Veteran was alert and oriented in all spheres and thought processes were logical and tight.  Memory was largely intact and the Veteran reported no hallucinations and no delusional material.  His insight was deemed adequate and his judgment was as well.  The Veteran denied any current suicidal or homicidal ideation.  A diagnosis of PTSD was assigned and a GAF score of 45 was assigned.  It was noted that the Veteran was currently retired after 32 years of employment and no impairment in thought processing or communications was noted.  

According to a January 2010 VA treatment note, the Veteran reported occasional thoughts of suicidal ideation that were rare, but he had none currently and had no intent or plan.  The Veteran reported that he was still on guard around people but that he had begun going to church again and felt that this was going pretty well.  He had less irritability.  A GAF score of 50 was assigned at this time.  A GAF score of 45 was subsequently assigned upon treatment in October 2010.  

The Veteran was also seen for VA psychiatric treatment in February 2011.  The Veteran reported poor sleep and a lack of concentration.  He often felt worthless and hopeless.  The Veteran reported some thoughts of suicide, stating that he sometimes thought his family would be better off without him.  These occurred a few times per week but he had no current plan or intent for suicide.  He denied any homicidal ideations.  The Veteran's mood was noted to be "not too good."  His affect was restricted and congruent.  His thought process was linear and goal-oriented and there were no auditory or visual hallucinations.  A GAF score of 45 was assigned at this time.  

The Veteran was afforded an additional VA examination in July 2012.  The Veteran's diagnosis of PTSD was confirmed.  After examining the Veteran, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms were controlled by medication.  The only symptom endorsed by the examiner was chronic sleep impairment.  There was no evidence of symptomatology such as depressed mood, anxiety, impaired judgment or disorientation.  

An October 2012 VA treatment note reflects that the Veteran did not like to be around people.  He recently left his church and had little interaction with others.  The Veteran also described vivid dreams associated with his service in Vietnam.  His affect was noted to have a full range.  However, he did not care about doing anything.  His thought process was linear and he had no suicidal ideations, homicidal ideations or hallucinations.  

The Veteran underwent an additional VA examination in May 2014.  According to the examiner, the Vetera suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The associated symptomatology was noted to be a depressed mood, anxiety and chronic sleep impairment.  No other symptoms were identified.  A GAF score was not assigned.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent for his service-connected PTSD at any time during the pendency of this claim.  Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

According to the February 2009 VA examiner, the Veteran was suffering from sadness.  The July 2012 VA examiner concluded that the Veteran's symptomatology, including chronic sleep impairment, resulted in occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The May 2014 VA examiner also concluded that the Veteran's symptoms of depressed mood, anxiety and chronic sleep impairment only resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

A higher evaluation of 50 percent requires evidence of symptomatology of such severity as to result in occupational and social impairment with reduced reliability and productivity.  The record does not reflect that the Veteran's symptomatology has been of such severity as to result in this level of impairment.  

The Board recognizes that the Veteran has endorsed intermittent thoughts of suicide during the pendency of the claim.  This is a symptom discussed in the rating criteria for a 70 percent evaluation.  See 38 C.F.R. § 4.130.  However, the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the present case, despite the Veteran's reports of suicidal ideation, the preponderance of the evidence of record fails to reflect that his symptomatology results in occupational and social impairment with reduced reliability and productivity.  As such, an evaluation in excess of 30 percent is not warranted at any time during the pendency of this claim.  

In reaching the above decision, the Board has also considered the varying GAF scores of record.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  See 38 C.F.R. § 4.126(a).  The Veteran has been assigned GAF scores as low as 45 in this case.  Such a score represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  This score does not appear to properly represent the level of the Veteran's symptomatology, as he has been found to socialize on a limited basis, manage his own affairs and never had any suicidal plan or intent.  As such, the Board finds that the GAF scores of record are not reflective of the Veteran's true level of disability.  

The Board further recognizes that the Veteran believes he is entitled to an evaluation in excess of 30 percent for his service-connected PTSD.  In February 2011, he testified to almost daily panic attacks and separation from family.  However, he has not provided any evidence, lay or otherwise, to demonstrate that he meets the schedular criteria for an evaluation in excess of 30 percent.  Panic attacks and social impairment are considered in a 30 percent evaluation.  As such, the Veteran's assertions fail to reflect that an evaluation in excess of 30 percent is warranted at any time during the pendency of this claim.  

The Board has also considered statements from individuals purporting to know the Veteran.  The Veteran's ex-wife reported that he had a "severe" problem involving a change in personality.  His son also reported in February 2009 that the Veteran was an aggressive individual and that he suffered from memory loss.  His daughter also reported in February 2009 that the Veteran suffered from flash backs, bouts of anger and difficulties with emotion.  She also reported that her father had been physically violent with her and her brother.  However, these statements fail to reflect that the Veteran has met the schedular criteria for a higher evaluation at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 30 percent for PTSD must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain which limits his mobility and ability to stand.  His 10 percent rating contemplates the impairment of function caused by a painful benign neoplasm.  The Board has also considered whether higher ratings still are warranted based upon other skin symptoms, but the criteria for higher ratings are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

The claim of entitlement to an initial evaluation in excess of 30 percent for the Veteran's service-connected PTSD must be denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


